Citation Nr: 1605455	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  06-24 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a low back disorder, diagnosed as degenerative disc disease (DDD) and lumbar degenerative joint disease (DJD).


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

In September 2006 the Veteran testified before the Board regarding the issue on appeal at a Travel Board hearing.  A transcript of that testimony has been associated with the record.  The Veterans Law Judge who conducted the hearing has since retired from the Board. The Veteran was offered an opportunity to testify at another hearing with a Veterans Law Judge who would decide his appeal in 2011, but declined. 

In a February 2012 decision, the Board denied the Veteran's claim of entitlement to service connection for a low back disorder, diagnosed as DDD and lumbar DJD. The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2012, counsel for the Veteran and the Secretary of VA filed a Joint Motion for Remand (JMR).  An Order of the Court dated September 4, 2012, granted the JMR remanded the case to the Board.  It is noted that the portion of the February 2012 decision that denied entitlement to service connection for a left wrist disability and a left shoulder disability as well as entitlement to an increased evaluation for a service-connected left elbow disability was not appealed and, thus, left undisturbed by the Order of the Court.  Therefore, only the issue of entitlement to service connection for a low back disorder, diagnosed as DDD and lumbar DJD is presently before the Board.

In July 2013, this claim was previously before the Board and remanded so that the Veteran may be afforded a new Board hearing due to the fact that he was previously unrepresented at his September 2006 Board hearing and that he has since retained the representation of counsel.

The Veteran was provided with a new Board hearing before the undersigned Veterans Law Judge on August 2015.  A copy of the transcript has been associated with the claims file and reviewed accordingly.

The issues of entitlement to a left wrist disability and a left shoulder disability as well as entitlement to an increased evaluation for a service-connected left shoulder disability have been raised by the record in testimony via the Veteran's August 2015 Board hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board notes that it previously denied these claims in a February 2012 Board decision, but that the Veteran did not appeal these findings when he appealed the decision for the low back disorder.  As such, it appears via the Veteran's testimony regarding these issues that he is intending a claim to reopen for the wrist and the shoulder and a new claim for increase for the left elbow.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to obtain a VA examination addendum in accordance with the February 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order). 

In February 2011, the Board remanded the issue of entitlement to service connection for a low back disorder, diagnosed as DDD and lumbar DJD. In particular, the Board requested that a VA examiner consider take into account "the Veteran's history of an in-service motor vehicle accident,".   In so doing, the VA examiner was to opine regarding any potential etiological connection for such in-service accident to the Veteran current back disability.

The RO provided the Veteran with a VA examination in March 2011.  The VA merely found that there was no etiological relationship for the Veteran's current back disability to military service based upon an absence of treatment records in service.  However, there was no discussion of the Veteran's competent assertions of experiencing a motor vehicle accident in military service.

Here, the Board finds that the March 2011 VA examination associated with the claims file is inadequate, as it does not fully address the inquiry originally posed by the Board, which was reiterated by the Court in regard to the assertion of an in-service motor vehicle accident.  Accordingly, the VA examiner must address the issue of whether the Veteran's current back disability may have any potential etiological relationship to such motor vehicle accident in service as described by the Veteran.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:


1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal. After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all outstanding VA treatment records. All attempts to procure records should be documented in the file. If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After any additional evidence has been associated with the claims file, return the file to the VA examiner who evaluated the Veteran in March 2011, or another examiner if unavailable, for purposes of fulfilling the previously requested opinion in the Board's February 2011 Remand.

As noted above, the RO/AMC failed to provide the Veteran with a VA examination regarding his low back disorder claim that provided an opinion supported by rationale and taking into account "the Veteran's history of an in-service motor vehicle accident," as requested by the April 2010 Board Decision/Remand. Thus, the claims folder should be returned the same VA examiner who conducted the March 2011 VA examination at the Charleston VAMC for clarification of his opinion as to whether it is at least as likely as not that any back disorder had its onset during service, preexisted service and was aggravated during service, or is causally related to service or any incident therein, to include statements of an in-service motor vehicle accident and lumbar spine injury. A complete rationale should be provided for any opinion. The examiner should also review the September 1987 Private Consult Note, Rutgers Community Health  Plan, (noting a past medical history of spinal disc problems) and reconcile such evidence with any opinion rendered. 

If the March 2011 VA examiner is not available, the Veteran should be provided a new VA examination regarding his low back disorder. The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current low back disorder at least as likely as not had onset during service, preexisted service and was aggravated during service, or is causally related to service or any incident therein to include statements of an in-service motor vehicle accident and lumbar spine injury.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures. Stegall, 11 Vet. App. at 271.

4. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







